Citation Nr: 1748094	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  16-23 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back condition.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.  

5.  Entitlement to service connection for punctured foot.

6.  Entitlement to service connection for pes planus.

7.  Entitlement to service connection for bilateral hearing loss. 




REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to August 1969.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran service connection for a bilateral knee disability, punctured foot, pes planus, and bilateral hearing loss.  The RO also denied the Veteran's petition to reopen his entitlement to service connection for a back condition claim.  Jurisdiction of this case is now with the RO  in Chicago, Illinois.  See, e.g., June 2016 VA Form 8.  

Since the Agency of Original Jurisdiction (AOJ) issued the March 2016 statement of the case (SOC), the Veteran has submitted additional evidence, along with waivers of consideration of this evidence by the AOJ.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a back condition and bilateral hearing loss are addressed in the REMAND portion of the decision below and are  REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.

FINDINGS OF FACT

1.  A November 1969 rating decision denied entitlement to service connection for a back condition.  The RO denied the claim because the Veteran did not demonstrate a current disability upon which service connection could be granted under VA law.  That same month, VA notified the Veteran of that decision.  Within one year of that notification, the Veteran did not perfect an appeal nor submit new and material evidence to substantiate his claim.   

2.  Evidence added to the record since the November 1969 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim for a back condition.  

3.  The preponderance of the competent and credible evidence of record weighs against finding that the Veteran has a current right knee disability.

4.  The preponderance of the competent and credible evidence of record weighs against finding that the Veteran has a current left knee disability.

5.  The preponderance of the competent and credible evidence of record weighs against finding that the Veteran has punctured foot.

6.  The Veteran's pes planus pre-existed his active service.  The disability was noted in the Veteran's entrance examination.

7.  There was no increase in the Veteran's preexisting pes planus symptomatology during military service.  


CONCLUSIONS OF LAW

1.  The November 1969 rating decision, which denied entitlement to service connection for a back condition, is final.  38 U.S.C.A. § 7105(c) (West 2014); 
38 C.F.R. §§ 20.302, 20.1103 (2016).
2. The additional evidence received since the November 1969 rating decision is new and material, and the claim of entitlement to service connection for a back condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for a right knee disability have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.  The criteria for service connection for a left knee disability have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

5.  The criteria for service connection for punctured foot have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

6.  The criteria for service connection for pes planus have not been met.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As to the new and material evidence claim, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefits sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.



As to the bilateral knee, pes planus, and punctured foot claims, the duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

As to the bilateral knee service connection claims, a VA examination is not required as there is no credible lay or medical evidence indicating that the Veteran was diagnosed with a bilateral knee disability, either currently or in-service, as discussed in the decision below.  38 C.F.R. § 3.159(c)(4); see also McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

As to the pes planus and punctured foot service connection claims, the Veteran was afforded VA examinations in May 2013.  The Board has carefully reviewed the VA examinations of record and finds that the reports, along with the other evidence of record, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran has not made the AOJ or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  
See 38 C.F.R. § 3.103 (2016).
II.  New and Material Evidence

In this case, the Veteran asserts that his current back condition was aggravated or worsened because of his time on active duty.  See September 2017 Informal Hearing Presentation (IHP).   

In a November 1969 rating decision, the RO determined that the Veteran had what appeared to be an additional lumbar vertebrae and a unilateral sacralization on the right side of his lumbar spine.  See November 1969 rating decision.  As such, the RO concluded that the Veteran's back disability was a constitutional or developmental abnormality; thus, the Veteran did not have a current disability upon which service connection could be granted.  The Veteran was required to file a notice of disagreement (NOD) within one year from the date the November 1969 rating decision was mailed.  See 38 U.S.C.A. § 7105(b)(1).  The Veteran did not do so; as such, the November 1969 rating decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.160, 20.201, 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

To reopen a previously and finally-disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  38 U.S.C. §§ 7104(b), 7105(d).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court of Appeals for Veterans Claims (Court) held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist.  

At the time of the November 1969 rating decision, the record consisted of the Veteran's service treatment records and application for compensation (VA Form 21-526).  

Upon reenlistment in August 1961, the Veteran complained of back pain.  See August 1961 service treatment record.  As a result, VA obtained an x-ray of his lumbosacral spine.  The x-ray showed a transitional vertebra at the junction of the lumbar spine and sacrum "which is of questionable significance."  See July 1961 service treatment record.  Upon separation almost eight years later, the Veteran also complained of back pain.  See June 1969 service treatment record.  As a result, the Veteran obtained another lumbosacral spine x-ray.  Here, the military medical professionals interpreted the x-ray to show what appeared to be "six lumbar vertebrae, the last of which is transitional, and there is unilateral sacralization on the right side with a false joint."  Id.  

Since then, the Veteran has complained of back pain to VA treatment providers and claims his back pain started and worsened during basic training.  See, e.g., November 2013 VA treatment record.  Further, the Veteran avers that his back problems persisted since basic training.  See September 2017 IHP.     

In general, service connection may not be granted for congenital or developmental defects as they are not considered a disease or injury for VA purposes.  See 
38 C.F.R. §§ 3.303(c), 4.9 (2016).  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition with is more or less stationary in nature, and is generally incapable of improvement or deterioration; in contrast, unlike a defect, a "disease" is a condition that can improve or deteriorate.  
See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (quoting Va. Gen. Coun. Prec. 82-90 (first released as 1-85 on Mar. 5, 1985) at 2)).  Therefore, service connection may be granted for any additional disability that results where a congenital or developmental disease is subject to, or aggravated by, a superimposed disease or injury; as a corollary, service connection may not be granted for a congenital defect alone.  

In Quirin, the Court interpreted VA's General Counsel opinion to mean that "any worsening - any change at all - might demonstrate that the condition is a disease, in that VA considers defects to be 'more or less' static and immutable."  22 Vet. App. at 394-95.  Therefore, the distinction between defect and disease is paramount in this case.  Here, the Veteran has submitted evidence that his subjective back pain has increased and hurt continuously since service.  This new evidence, coupled with evidence already of record, therefore relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a back condition and warrants a reopening of the claim.  Further, the issue of entitlement to service connection for a back condition is addressed in the remand portion of the decision.  

III.  Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the absence of proof of a present disability, there can be no valid claim.  Degmetich v. Brown, 104 F.3d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for service connection that a current disability be present is satisfied when a Veteran has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 322-23 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).   

Determining for disability compensation purposes whether a disease or injury is related to service often raises the question of whether the disease or injury arose during or pre-existed the Veteran's military service.  38 U.S.C.A. §§ 1111 and 1132 provide a framework for making this determination and provide that a Veteran who claims entitlement to disability compensation under 38 U.S.C.A. § 1110 and 1131 is entitled to a presumption that he or she was in sound condition upon entry into service "except as to defects, infirmities, or disorders noted" during an entrance examination.  Specifically, for the purposes of 38 U.S.C.A §§ 1110 and 1131, "every person employed in the active [service] for six months or more shall be taken to have been in sound condition when examined . . . except as to defects, infirmities, or disorders noted at the time of examination."  See 38 U.S.C.A. § 1111, 1132.  Therefore, when no preexisting medical condition is noted upon entry into service, a Veteran is presumed to have been sound in every respect.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

Critical to determining whether a defect, infirmity, or disorder has been "noted" is whether the condition is "recorded" in an examination report.  38 C.F.R. § 3.304(b) (2017).  Further, noting only a history of a condition at the time of the entrance examination "does not constitute a notation" of a preexisting condition. 
38 C.F.R. § 3.304(b)(1); see Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (noting that the presumption of soundness only attaches "where there has been an induction examination in which the later-complained-of-disability was not detected").

If a Veteran is entitled to the presumption, the burden then falls on VA to rebut the presumption by clear and unmistakable evidence that the injury or disease manifested in service was both preexisting and not aggravated by service.  
See 38 U.S.C.A. § 1111, 1132.  Conversely, when a medical condition is noted during an entrance examination and a Veteran claims that the preexisting condition was aggravated during service, a related but different statutory provision is applicable: 38 U.S.C.A. § 1153 provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military . . . service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  
See also 38 C.F.R. § 3.306.  If the Veteran shows an increase in disability during service, then clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation.  See 38 C.F.R. § 3.306.  Further, evidence of temporary flare-ups symptomatic of an underlying preexisting condition, alone, is not sufficient for a non-combat Veteran to show increased disability under 38 U.S.C.A. § 1153 unless the underlying condition is worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (2002).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

A.  Bilateral Knee Disabilities 

The Veteran contends that he began to experience knee pain and other symptoms, including popping and locking, shortly after starting basic training.  He asserts that he attended sick call for such complaints and that his symptoms have been persistent since that time.  See September 2017 IHP.  
The Veteran underwent four medical examinations from entry to separation to assess his physical and mental health for active duty.  He also self-reported his symptoms on Reports of Medical History.  On each occasion, he self-reported symptoms and infirmaries that did not include knee pain.  After service, the Veteran underwent treatment at VA facilities for multiple complaints from at least March 1999.  See March 1999 VA treatment record.  In November 2013, while complaining of back, foot, and shoulder pain, the Veteran had full range of motion in his bilateral knees.  See November 2013 VA treatment record.  Nevertheless, pain alone (without a diagnosed or identifiable underlying malady or condition) does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to offer opinions on complex medical matters.  Whether the Veteran has a bilateral knee disability cannot be determined by mere observation alone.  The Board finds that determining the etiology of the Veteran's knee pain is not within the realm of knowledge of a non-expert, and concludes that his opinion in this regard is not competent evidence and therefore not probative of whether he has a current bilateral knee disability.    

Therefore, following a review of all available evidence, the record does not reflect a current diagnosis for a bilateral knee disability.  To that end, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  As such, without a current disability, the Veteran lacks the evidence necessary to substantiate his claim for service connection.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the Board denies the Veteran's claim for entitlement to service connection for a bilateral knee disability because the evidence of record is not in equipoise.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

B.  Punctured Foot 

The Veteran contends that he injured his foot in Vietnam by stepping on a nail or similar object.  Further, he states that he suffered an infection but the wound has since healed.  See September 2017 IHP.  Nevertheless, upon examination, a VA examiner determined that the Veteran only had been diagnosed with pes planus and bilateral toe nail overgrowth.  See May 2013 VA examination.  

As such, the crux of this case hinges on whether the Veteran has a punctured foot disability.  The Veteran was afforded a VA examination in May 2013 to attempt to answer this question.  As a preliminary matter, the Veteran's pes planus claim will be adjudicated below and the RO granted service connection for bilateral overgrowth of his toe nails effective January 18, 2011.  See May 2013 and March 2016 VA rating decisions.  

After conducting an in-person examination and reviewing the Veteran's claims file, the VA examiner filled out a foot miscellaneous (other than flatfoot/pes planus) disability benefits questionnaire (DBQ).  See May 2013 VA examination.  The examiner determined that the Veteran did not have Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, claw foot, malunion/nonunion of tarsal/metatarsal bones, or foot injuries.  Id.  However, as stated above, the examiner did diagnose bilateral toe nail overgrowth in the Veteran.  Since then, the Veteran has complained of foot pain.  See November 2013 VA treatment record.  Nevertheless, pain alone (without a diagnosed or identifiable underlying malady or condition) does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to offer opinions on complex medical matters.  Whether the Veteran has a punctured foot and residuals thereafter cannot be determined by mere observation alone.  The Board finds that determining the etiology of the Veteran's foot pain is not within the realm of knowledge of a non-expert, and concludes that his opinion in this regard is not competent evidence and therefore not probative of whether he has punctured foot.  Accordingly, the Board affords more probative weight to the opinion of the May 2017 VA examiner.  Further, the Board notes that the Veteran does not specify which foot was "punctured" or infected.    

Therefore, following a review of all available evidence, the record does not reflect a current diagnosis for a punctured foot.  To that end, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  As such, without a current disability, the Veteran lacks the evidence necessary to substantiate his claim for service connection.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the Board denies the Veteran's claim for entitlement to service connection for a punctured foot because the evidence of record is not in equipoise.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
  
C.  Pes Planus

At the Veteran's entrance examination, a medical examiner marked the Veteran's feet as "abnormal" and stated that the Veteran had third degree bilateral pes planus.  See July 1959 Report of Medical Examination.  The Veteran now states that prior to entry into service, he experienced no foot symptoms.  He states that, shortly after commencing basic training, he began to experience foot pain and sought treatment at sick call treatment for his feet.  See September 2017 IHP.  The Veteran states that he has experienced bilateral foot pain and other symptoms since that time.  Id.

A VA examination was conducted in May 2013 to determine if the Veteran's pes planus was aggravated during active duty.  The VA examiner concluded that pes planus was a common congenital condition in the population and was first noted on the Veteran's entrance examination.  See May 2013 VA examination.  Though the Veteran claims his foot pain started shortly after commencing basic training, his multiple self-reports before separation stated "no foot trouble"; he only reported ambiguous "foot trouble" on his separation examination.  See June 1969 Report of Medical History.  As such, the Veteran's disability did not increase during service, and the presumption of aggravation does not apply in this case.  See 38 U.S.C.A. 
§ 1153.  Nevertheless, the examiner opined that it is not at least as likely as not that the Veteran's congenital pes planus was permanently worsened by service beyond its natural progression.  See May 2013 VA examination.  The examiner noted that a preexisting condition can be temporarily worsened during extreme exercise or marching.  However, the natural progression of the disease is "often worsening over the years due to normal wear and tear on the feet due to normal daily activities."  Id.  Here, the examiner stated that he saw no evidence of a fracture or major ligamentous injury during service, and that a severe injury could have permanently worsened the condition beyond its natural progression.  Nevertheless, after conducting an in-person examination of the Veteran and reviewing his claims file, the examiner did not find such an injury.  Id.  

In summary, the Board finds that the Veteran's pes planus pre-existed the Veteran's entrance examination and did not increase during service.  As such, the Board concludes that the Veteran's preexisting pes planus was not aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1133, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  The criteria for entitlement to service connection for pes planus have therefore not been met and to this extent, the Veteran's claim must be denied.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a back condition is reopened; the claim is granted to this extent only.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.  

Entitlement to service connection for punctured foot is denied.

Entitlement to service connection for pes planus is denied.


REMAND

The Board sincerely regrets the additional delay, but finds that further development is required prior to final adjudication of the Veteran's claim.  

First, as noted above, the Veteran was previously denied service connection for a back condition because it was considered a congenital or developmental defect.  Therefore, the distinction between defect and disease is a foundational question in this case.  Consistent with VA's duty to assist, VA must provide a medical examination when there is evidence of (1) a current disability; (2) an in-service event, injury, or disease; (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also 38 U.S.C.A. §§ 5103A(d)(2) (West 2014); 38 C.F.R. §§ 3.159 (c)(4)(i) (2017).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, has a low evidentiary threshold.  See 20 Vet. App. at 83.

In this case, the Veteran complained of back pain in service.  As a result, he obtained x-rays almost eight years apart showing sacralization of the lumbar spine.  He has asserted that this pain worsened in-service and continued to worsen ever since.  Nevertheless, a threshold question which has not been answered by competent evidence in this case is whether the sacralization of the lumbar spine fits VA's definition of defect or disease or if the Veteran's back pain derives from a superimposed disease.  Thus, on remand, the RO should schedule the Veteran for a VA examination to assess the etiology of any back condition and determine whether the Veteran's sacralization of the lumbar spine is a defect or disease.      

The Veteran also asserts that he experienced hearing loss as a result of hearing artillery fire and explosions while in the Republic of Vietnam.  See September 2017 IHP.  As a result, the Veteran claims he could not hear for several hours and thereafter suffered from diminished hearing which has continued to this day.  Id.  

Prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  As such, at 4000 Hz, the Veteran could hear 10 decibels instead of 5 at entrance and 20 decibels at separation in his right ear.  Though the Veteran has not met the regulatory definition of hearing loss under 38 C.F.R. § 3.385, such a change warrants a VA examination to determine whether the Veteran currently has hearing loss and if it was caused by or attributable to service.   See McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also 38 U.S.C.A. §§ 5103A(d)(2) (West 2014); 38 C.F.R. §§ 3.159 (c)(4)(i) (2017).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records, to include treatment records from the Jesse Brown VA Medical Center (VAMC) dated from March 2016 to present.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  Schedule the Veteran for VA examinations from appropriately qualified VA examiners to determine the nature and etiology of the Veteran's bilateral hearing loss and back condition.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner(s).  The examination reports must include a notation that this record review took place.  

After the record review and examinations of the Veteran, the VA examiner(s) are asked to respond to the following inquiries:

a.  Is it at least as likely as not that the Veteran's bilateral hearing loss was either incurred in, or is otherwise attributable to, the Veteran's active duty service?

The medical professional must address the Veteran's lay statements regarding onset symptoms and discuss the audiometric findings both at entrance and separation.  In rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.  



b.  Is it at least as likely as not that the Veteran's back condition is a congenital disease (meaning the condition can improve or deteriorate) instead of a congenital defect (meaning the condition is static in nature, and cannot generally improve or deteriorate)? 

The medical professional must address the Veteran's x-rays taken soon after entrance and at separation, as well as his lay statements regarding onset symptoms.  In rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.  

c.  If deemed a congenital disease, is it at least as likely as not that the Veteran's back condition was aggravated or worsened by the Veteran's time on active duty service?  If aggravation or worsening is found, is there medical evidence created prior to the aggravation/worsening or between the aggravation/worsening and current level of disability that shows a baseline of the back condition prior to aggravation/worsening?

The examiner should specifically consider the Veteran's complains of back pain, both as to onset and continuity.  The examiner must also discuss the natural progression of the condition.  In rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.  

Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.  If the examiner cannot determine a baseline reading, the examiner should state that in his or her examination report.  

d.  If deemed a congenital defect, does the Veteran have a superimposed back disease or injury?  If so, is it as least as likely as not that the Veteran's superimposed back disease or injury was either incurred in, or is otherwise attributable to, the Veteran's active duty service?  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  

The examiner(s) cannot improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions.  


The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the medical professional(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination reports and opinions comply with the Board's remand instructions.

4.  After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.







The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


